                   Case 1:20-mj-01214-KK Document 1 Filed 06/22/20 Page 1 of 6

                                                                                                             ultso
                   Criminal Complaint



                                        UmrBo Srarps DIsrrucT CoURT                                                                      ;ffi,8r.
                                                                                                                         LUN
                                                                                                                               22zo?o
                                                                 for the
                                                         District of New Mexico
                                                                                                              ,-
                  United States of America
                              v.
                                                                                                             "n&!g*or.
                     Santiago B. Rivera
                                                                            caseNo.
                                                                                      eO-        W- lal'-l
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)     of             June   '10,   2020              in the county   of             Rio Arriba            in the
                      District   of       New Mexico            , the defendant(s) violated:

            Code Section                                                      Offense Description
18 u.s.c. $ e22(sx1)                         Prohibited Person in Possession of a Firearm or Ammunition
18 U.S.C. $ 924(c)                           Possession of a Firearm in Furtherance of a Drug Trafficking Crime
21 U.S.C. S 841                              Possession of Heroin with the lntent to Distribute




         This criminal complaint is based on these facts:

See attached Affidavit, aftached hereto and incorporated herein.




        d   Continued on the attached sheet.




                                                                                   Jeremy Yazzie, FBI Task Force Officer
                                                                                                Printed name and title

Electronically Submitted and Telephonically Sworn to me on this date.


Date:     June22,2020                                                              fu^t&"         Judge's signature


City and state:                  Albuquerque, New Mexico                        Kirtan Khalsa, United States Magistrate Judge
                                                                                                Printed name and title
                Case 1:20-mj-01214-KK Document 1 Filed 06/22/20 Page 2 of 6


           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT


           I, Jeremy Yaz.zie, being duly sworn, depose and say:

                                  INTRODUCTION AND CRIMINAL CHARGES

      1.   I am an Agent with the New Mexico State Police Investigations Bureau (NMSP IB) and have been

           a sworn law enforcement officer for approximately 11 years and 6 months, serving as a police

           officer, agent, and task force officer. I have been with the NMSP since 2008 and am currently

           assigned to the FBI Violent Crime Task Force (VCTF), where                I primarily investigate violent

           repeat offenders and drug and firearm related crimes.

           This affidavit is based on information obtained from NMSP Agent Gabriel Trujillo, my reviews

           of law enforcement reports, and State of New Mexico court documents. This affidavit does not

           set forth all of my knowledge or summarize all of the investigative efforts, in this investigation.

           This affidavit is submitted in support of a criminal complaint and arrest warrant charging

           SANTIAGO B.        RMRA       with violating the following:

                  a.   18 U.S.C. $   922(gXl): being    a   felon in possession of a firearm and ammunition;

                 b.    21 U.S.C. $$ 8a1(a)(1) and (b)(1)(C): possession with intent to distribute heroin; and

                 c.    18 U.S.C. $ 924(c): possession   of a frearm in furtherance of a drug trafficking crime.

                                     STATEMENT OF PROBABLE CAUSE

     3-    On Wednesday, June 10,2020, the Region III Narcotics Task Force executed a search warrant at

           328 Lppenzeller Road, Espaffola, NM 87532 and a blue Ford Excursion bearing New Mexico

           license plate of   230WNM. The search warrant was approved and authorized by New Mexico

           Magistrate Court Judge Alexandra Naranjo.l The search warrant authorized the Region                       III

           Narcotics Task Force to search the premises and vehicle for narcotics, US Currency, drug

           paraphernalia, ledgers, firearms, and cellular phones.


1
  Due to the recent COVID pandemic, I was informed that law enforcement personnel in Rio Arriba County were instructed
to utilize Magistrate Courts for search and arrest warrants.
                    Case 1:20-mj-01214-KK Document 1 Filed 06/22/20 Page 3 of 6


             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT


        4.   Agent Trujillo informed me officers located and seized                   a   black bullet proof vest from RIVERA'S

             vehicle. The vehicle contained documents that included RIVERA'S information, to include the

             registration which listed RIVERA as the registrant. Officers located a"trap door"2 in a hallway

             near   RIVERA'S bedroom. Inside the trap door, a loaded .223 rifle,                     a black bag containing   two

             handguns,3 a black tar          like substance which field tested positive for heroin and weighed}I.g

             grams, a white crystalline substance which field tested positive for methamphetamine and

             weighed 1.9 grams, and three functioning digital scales were located. Also found in the residence

             were a ledger with money notations in it and a grinder with an unknown substance. In RIVERA'S

             bedroom, the following items were found: RIVERA's ID card which was located near a line                           of

             white powdery substance which field tested positive for cocaine and weighed 1.2 grams, and two

             cell phones. The substance on the grinder did not test field test positive for any narcotic. Offtcers

             found a cat food bag containing           a   large amount of US cwrency ($25,785.00), in a bathroom, near

             a toilet. The currency was seized. Agent               Trujillo advised the US Currency was counted with

             RIVERA's mother present. His mother indicated she was not aware of the money. The New

             Mexico Probation and Parole Department arrested RIVERA for a parole violation, and he was

             booked without further incident. Based on my training and experience, the quantity of heroin

             seized coupled with the grinder, ledger, and large amount of US currency is indicative of drug

             trafficking and is not user quantity.

        6.   On June 17,2020, Agent Trujillo and I interviewed RIVERA at the Santa Fe County Detention

             Center. RIVERA was informed of the investigation and his Miranda Rights.                         RMRA     advised

             he understood his rights, waived his rights, and agreed to speak to                     us. During the interview,

             zuVERA admitted to selling narcotics. Shortly after his release from prison in December 2019,


2   A trap door occludes   a   hiddeu compartment from unknowing persons.
3
    All firearms had loaded     magazines inserted and had a bullet in the chamber.
          Case 1:20-mj-01214-KK Document 1 Filed 06/22/20 Page 4 of 6


     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT


     he was approached by local drug dealers who forced him to sell narcotics to pay         off an old debt.

     When questioned about the firearms, he stated a male, A.L., approached him about buying

     firearms. RIVERA stated he and a friend, C.L., purchased firearms from A.L. The firearms were

     stored at   RIVERA's residence because C.L. did not have a place to store the firearms. RIVERA

     advised the firearms belonged to      C.L. RIVERA       admitted he used the firearms on separate

     occasions to protect himself from people he did not get along      with. RIVERA also admitted he

     knew he should not have had the firearms in his possession. When questioned where he purchased

     ammunition for the firearms, he stated he went to a local "Big 5" sporting goods store and

     purchased    them. RIVERA stated the body armor found in his vehicle was left there by a friend.

                                      INTERSTATE NEXUS

7.   The three firearms seized were identified as a .223 caliber Panther Arms    rifle,   a .40 caliber Glock

     handgun and a .40 caliber FN America handgun.

8.   Based on my training and experience,       I   am aware that Panther firearms are manufactured in

     Alabama. The A-15 rifle, serial number FH149002, was test-fired, underwent an examination

     and functioned as designed. Based on my training and experience,        I believe    the rifle meets the

     federal definition of a "firearm."

9.   Based on my training and experience, I am aware that Glock firearms are manufactured in Austria.

     The Glock 22, serial number XI{W480, was test-fired, underwent an examination and functioned

     as designed. Based on my    training and experience, I believe the pistol meets the federal definition

     of a "firearm."

10. Based on     my training and experience, I am aware that FN America handguns are manufactured

     in South Carolina. The FN America FNX-40, .40 caliber pistol, serial numb er FX2403060 1 , was
           Case 1:20-mj-01214-KK Document 1 Filed 06/22/20 Page 5 of 6


      AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT


      test-fired, underwent an examination and it functioned as designed. Based on my training and

      experience,I believe the pistol meets the federal definition of a "firearm."

                                    PRIOR FELONY CONVICTIONS

11.   I have reviewed RIVERA's criminal history and court records and have noted he has at least

      twenty-six (26) pnor arrests in New Mexico with at least six (6) felony convictions which

      include:

            a.   Receiving or Transferring Stolen Motor Vehicles (lst Offense), Case No. D-101-CR-

                 201400012, Santa Fe District Court, New Mexico, date of conviction: July 2,2014.

            b.   Larceny (Over 20,000), Case No. D-l01-CR-201400231, Santa Fe District Court, New

                 Mexico, date of conviction: July 2,2014.

            c. Two (2) counts of: Trafficking Controlled Substances (Possess with Intent to
                 Distribute) (Narcotic or Meth)(lst Off.), Case No. D-117-CR-201400218, Tierra

                 Amarilla District Court, New Mexico, date of conviction: July 2,2014.

            d.   Possession    of a Firearm or Destructive Device by a Felon and Possession of         a


                 Controlled Substance (Felony       -   Narcotic Drug), Case No. D-l17-CR-201400436,

                 Tierra Amarilla District, New Mexico, date of conviction: February 6,2017.

            e.   Larceny (Over $500 but not more than $2,500), Case No. D-101-CR-201400656, Santa

                 Fe   District, New Mexico, date of conviction: March 7 ,2016.

            f.   Escape from a Community Custody Release Program (Felony), Case No. D-101-CR-

                 201500178, Santa Fe District, New Mexico, date of conviction, March 7,2016.

12.   RIVERA is currently serving     a   term of parole with the New Mexico Corrections Department.

                                             CONCLUSION
               Case 1:20-mj-01214-KK Document 1 Filed 06/22/20 Page 6 of 6


           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT


     13.   Based on the information contained herein,        I   believe there   is probable   cause   to   charge

           SANTIAGO RIVERA with: 18 U.S.C. $ 922(g)(l): being a felon in possession of a firearm;21

           U.S.C. $$ 84l(a)(l) and (b)(l)(C): possession with intent to distribute heroin; and 18 U.S.C.         $


           924(c): possession of a firearm in furtherance of a drug trafficking crime.

     14. Supervisory Assistant    United States Attomey Jack Burkhead approved criminal charging in this

           matter.




                                                                 Respectfully submitted,




                                                                 FBI Violent Crimes Task Force Officer




Electronically Submitted and Telephonically Swom to me on June 22,2020:




{k^t&*
HONORABLE KIRTAN KHALSA
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF NEW MEXICO
